POPE, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, State v. Gerbert, 267 Ga. 169 (475 SE2d 621) (1996), our decision in State v. Gerbert, 219 Ga. App. 720 (467 SE2d 177) (1995), is hereby vacated, and the judgment of the Supreme Court is made the judgment of this Court. Accordingly, the judgment of the trial court is affirmed.

Judgment affirmed.


Andrews, C. J., McMurray, P. J., Birdsong, P. J., Beasley, Johnson, Blackburn, Smith and Ruffin, JJ., concur.